Order entered January 6, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00298-CR

                       THE STATE OF TEXAS, Appellant

                                          V.

                   JASON DEFON ARMSTRONG, Appellee

         On Appeal from the County Criminal Court of Appeals No. 2
                            Dallas County, Texas
                      Trial Court Cause No. M1761288

                                      ORDER

      Appellee’s motion for an extension of time to file his brief is GRANTED,

and the Clerk of the Court is ordered to file the brief tendered to the Court.




                                               /s/   LANA MYERS
                                                     JUSTICE